HOUGH, Circuit Judge
(dissenting). It seems to me that the reasonable inference, from testimony meager in volume, and much of it palpably false, is that the relator came to Canada from China, intending to enter the United States, promptly did enter, and was arrested before he had time to leave the frontier; i. e., Buffalo. This brings the matter within Ung Bak Foon v. Prentis, 227 Fed. 406, 142 C. C. A. 102, and Lewis v. Frick, 233 U. S. at 303, 34 Sup. Ct. 488, 58 L. Ed. 967.
The difficulty of reaching any conclusion on such testimony is, however, recognized: and the opinion of the court holds, in effect, that unless the United States can affirmatively prove that relator arrived in this country from China, without tarrying for any substantial time in any other foreign land, he must go back to the country from which he is known to have most recently departed. This is too rigid. Hearings under the Immigration Acts do not require even sworn testimony (Lee Sim v. United States, 218 Fed. 432, 132 C. C. A. 232); they are not trials, nor governed by ordinary trial rules (Siniscalchi v. Thomas, 195 Fed. 701, 115 C. C. A. 501); a fair and unbiased investigation is all that is necessary. In habeas corpus the proceedings are summary by statute (Rev. Stat. § 761 [Comp. St, 1916, § 1289]). In my opinion findings may in such matters be properly based on evidence (even negative) which would not support a verdict at law. This is the method which should be used here, and I think it results in the holding first above suggested.
The previous decisions of this court (since Lewis v. Frick, supra) show that, where it appeared that the Chinaman had remained some considerable time in Canada, he was ordered back there (Hen Lee v. Sisson, 232 Fed. 599, 146 C. C. A. 557), where nothing was known of him, except that he had crossed the boundary from Canada, the same result was reached (Haum Pon v. Sisson, 230 Fed. 974, 145 C. C. A. 168); but where it was-shown that he had- traveled across Canada, tarrying at way stations less than two weeks, he was remanded to China (Lee Sim v. United States, supra). . Distinctions such as these leave each case for decision on narrow differences of fact.
I think this case falls under the Lee Sim category, and cannot therefore agree with the majority.